Citation Nr: 1018419	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease (GERD) 
and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1944 to 
November 1946, from November 1950 to October 1951, and from 
September 1961 to August 1962.  He also has unverified 
periods of Reserve duty.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Huntington, 
West Virginia.  

The Veteran was scheduled for Travel Board hearing in March 
2010.  In February 2010, he withdrew his request for a 
hearing.  Accordingly, the Board will proceed to adjudicate 
the case based on the evidence of record.  See 38 C.F.R. 
§ 20.704 (9d), (e) (2009).

Although the issue of entitlement to service connection for a 
gastrointestinal disability is referred to by the Veteran as 
entitlement to service connection for GERD as a residual of 
hookworm and amebiosis, and referred to by the RO as three 
separate issues of entitlement to service connection for 
GERD, entitlement to service connection for residuals of 
hookworm infection, and entitlement to service connection for 
residuals of amebiosis, the Board finds that the Veteran's 
claim encompasses any gastrointestinal disability, however 
diagnosed, and may be treated as one issue.  Therefore, the 
Board has styled the issue on appeal accordingly, as noted 
above.

In a February 2009 rating decision, the RO granted service 
connection for degenerative disc disease, degenerative joint 
disease with right leg disability, spondylosis with 
listhesis, and moderate scoliosis lumbar spine, originally 
claimed as residuals of left inguinal hernia surgery.  As the 
Veteran has not expressed a disagreement with this grant, the 
Board finds that this issue is not before the Board.

The issue of entitlement to service connection for a 
gastrointestinal disability, to include GERD and IBS, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that the Veteran's bilateral 
hearing loss disability, initially demonstrated years after 
service, is causally related to active service.

2.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that the Veteran's tinnitus, 
initially demonstrated years after service, is causally 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1154, 5107(West 2002 & Supp 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38  U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In VA correspondence, dated in November 2006, VA informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  The correspondence also informed the appellant 
that a disability rating and effective date would be assigned 
if service connection was warranted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication of the claim, the timing of the notice complies 
with the express requirements of the law as found by the 
Court in Pelegrini.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA examination and treatment records, and the statements of 
the Veteran in support of his claims.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding pertinent evidence with respect to the Veteran's 
claims. 

VA examinations and opinions were obtained in May 2007 and in 
January 2009. 38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations/opinions obtained in 
this case are more than adequate.  The examination reports 
provided pertinent clinical findings and provided supporting 
rationale for the opinions proffered.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  The audiological opinions are 
predicated on full audiometric examinations of the Veteran 
and a review of his claims file.  The examiner considered the 
pertinent evidence of record, to include the Veteran's 
audiometric results, and the statements of the Veteran 
regarding in-service, and post service, trauma, to include 
noise exposure and an ear infection.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The May 2007 VA examination report did not 
fully describe the functional effect caused by a hearing loss 
disability.  Nevertheless, as noted by the Court Martinak 
"even if the audiologist's description of the functional 
effects of [the Veteran's] hearing disability was somehow 
defective, the appellant bears the burden of demonstrating on 
appeal any prejudice caused by a deficiency in an 
examination."  In the present case, the Veteran has not 
averred any deficiency in the examination.  Moreover, 
although the examiner did not fully describe the functional 
effect of the Veteran's hearing loss on his daily life, the 
Board finds no prejudice results to the Veteran and, as such, 
the Board may proceed with a decision.  In this regard, the 
Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  As the Board finds, in 
the decision below, that service connection is not warranted 
in the present case, no rating will be assigned, and there is 
no potential for application of 38 C.F.R. § 3.321(b).  
Finally, although the May 2007 VA examination report does not 
describe the functional effects caused by a hearing loss 
disability, the January 2009 examination report does fully 
describe such effects by noting that the Veteran reported 
that his current hearing loss makes it difficult for him to 
participate in telephone conversations and other 
conversations, especially in the presence of background 
noise.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions has been 
met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal Criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence, or in certain circumstance 
lay evidence, of a nexus between the current disability and 
the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki 557 F.3d 1355 (Fed. Cir. 2009), the 
Court held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of 
fact to be decided by the Board in the first instance. The 
Court set forth a two-step analysis to evaluate the 
competency of lay evidence. First, Board must first determine 
whether the disability is the type of injury for which lay 
evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the Veteran 
has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

The Veteran avers that he has left ear hearing loss 
disability as a result of exposure to acoustic trauma while 
in active service.  He avers that he has right ear hearing 
loss disability as a result of an ear infection in service, 
and/or acoustic trauma.  He notes acoustic trauma from the 
firing of weapons, as well as from the use of a radio 
headset.  

The first element of service connection is medical evidence 
of a current disability.  The evidence of record includes a 
May 2007 VA audiological examination report.  The evaluation 
revealed that pure tone air thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
35
30
35
LEFT
45
30
45
45
50

The word recognition score was 72 percent for the right ear 
and 92 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the Veteran has current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The second criterion for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
The Veteran's DD 214 reflects that the Veteran's served in 
the Philippines during World War II; therefore, exposure to 
acoustic trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

The third criterion for service connection is medical 
evidence, or in certain circumstance lay evidence, of a nexus 
between the current disability and the in-service disease or 
injury.  

The Veteran's STRs include numerous medical treatment, 
examination, and history reports.  

STRs dated in January 1945 and March 1946 reflect diagnoses 
of acute nasopharyngitis.  They are negative for any 
complaints of, or treatment for, a ruptured ear drum, hearing 
difficulties, or an ear infection.

An October 1946 report of physical examination for separation 
purposes reflects that the Veteran did not have any ear nose, 
or throat abnormalities.  The examination report reflects 
that his hearing on whispered voice testing was reported as 
15/15 bilaterally.  While audiometric testing is undoubtedly 
more precise than a whisper voice test, the whisper voice 
test is an alternative means of testing hearing.  See Smith 
v. Derwinski, 2 Vet. App. 137, 138, 140 (1992). 
 
An October 1950 report of medical history reflects that the 
Veteran reported that he had never had severe eye, ear, nose, 
or throat trouble.  The medical examination report reflects 
that, upon clinical examination, the Veteran's ears were 
noted to be normal.  No audiometric results are noted on the 
report.  The examination report reflects that his hearing on 
whispered voice testing was reported as 15/15, bilaterally.  

A September 1951 report of medical examination reflects that 
upon clinical examination the Veteran's ears were noted to be 
normal.  No audiometric results are noted on the report.  The 
examination report reflects that his hearing on whispered 
voice testing was reported as 15/15, bilaterally.  

A May 1954 report of medical history for promotion purposes 
reflects that the Veteran reported that he had not had ear 
trouble.  The report of medical examination reflects that 
upon clinical examination the Veteran's ears were noted to be 
normal.  No audiometric results are noted on the report.  The 
examination report reflects that his hearing on whispered 
voice testing was reported as 15/15, bilaterally.  

A March 1957 report of medical history reflects that the 
Veteran reported that he had previously had "ear, nose or 
throat trouble."  It was noted that he "has had 
intermittent upper respiratory tract infections in the past, 
but has had minimal difficulty since 1954."  The report is 
negative for any complaints of, or treatment for, an ear 
infection, hearing loss, or a ruptured ear drum. 

A March 1957 report of medical examination for promotion 
purposes reflects that upon clinical evaluation, his ears 
were noted to be normal.  The audiological evaluation 
revealed that pure tone thresholds, in decibels, converted 
from American Standards Associates (ASA) units to reflect the 
current International Standards Organization (ISO) and 
American National Standards Institute (ANSI) standard were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
--
5
LEFT
10
0
0
--
0

An April 1961 report of medical history reflects that he 
reported that he had previously had "ear, nose or throat 
trouble".  The report of medical examination reflects that 
upon clinical examination his ears were noted to be normal.  
The examination report reflects that his hearing on whispered 
voice testing was reported as 15/15 bilaterally.  The 
audiological evaluation revealed that pure tone thresholds, 
in decibels, converted from ASA units to ISO and ANSI 
standard were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

A February 1962 STR reflects a sore throat.  The report is 
negative for any complaints of, or treatment for, a hearing 
disability, ruptured ear drum, or ear infection. 

A July 1962 report of medical history reflects that he 
reported that he had previously had "ear, nose or throat 
trouble".  The report of medical examination reflects that 
upon clinical examination his ears were noted to be normal.  
The examination report reflects that his hearing on whispered 
voice testing was reported as 15/15, bilaterally.  

An August 1966 report of medical history reflects that he 
reported that he had previously had "ear, nose or throat 
trouble."  The report of medical examination reflects that 
upon clinical examination his ears were noted to be normal.  
The examination report reflects that his hearing on whispered 
voice testing was reported as 15/15, bilaterally.  The 
audiological evaluation revealed that pure tone thresholds, 
in decibels, converted from ASA units to ISO and ANSI 
standard were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
0
LEFT
15
10
10
15
5

The claims file also contains private medical records.  

Private medical records dated in March 1981 and April 1993 
indicate that audiological examinations were performed; 
however no speech recognition scores were noted, and the 
results of the audiology testing are reported in graph form.  
The audiologist(s) did not, however, provide specific 
numerical readings at the different threshold levels.  The 
Board is unable to interpret audiograms which are presented 
in graphic rather than numerical form. See Kelly v. Brown, 7 
Vet. App. 471 (1995) Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The April 1993 report reflects mild low frequency 
sensorineural hearing loss bilaterally.

Private medical records, dated in January 2000, November 
2001, and February 2007 reflect that the Veteran had 
bilateral sensorineural hearing loss.  The records reflect 
that the Veteran reported that he had had only one ear 
infection which was fungal otitis externa, 50 years earlier, 
in the Philippines.  The Veteran reported some occasional 
tinnitus, long standing.  He also reported noise exposure in 
the military and with farm equipment, and a "positive family 
history of hearing loss that includes his father and his 
sister." (January 2000 report).  The records do not provide 
an etiology for the Veteran's hearing loss.  The January 2000 
report reflects that the Veteran reported a decrease in 
hearing over the past three years. 

The January 2000 report reflects a speech discrimination 
score of 96 percent bilaterally; the November 2001 report 
reflects a speech discrimination score of 96 percent of the 
right ear and 100 percent for the left ear; the February 2007 
report reflects a speech discrimination score of 96 percent 
bilaterally.  

A private medical report, dated in June 2008, reflects that 
the Veteran had an 80 percent word recognition score for the 
left ear and an 84 percent word recognition score for the 
right ear.  The report also provides numerical audiology test 
results for four tests, from different years, as follows: 




HERTZ



500
1000
2000
3000
4000
2000     
RT
55
30
30
15
25
2000 LEFT
45
20
40
25
20
2001      
RT
60
40
25
20
25
2001 LEFT
50
30
45
25
30
2007      
RT
60
50
50

40
2007 LEFT
55
40
55

50
2008      
RT
60
50
50

40
2008 LEFT
55
40
50

50

The claims file contains three medical opinions with regard 
to the etiology of the Veteran's current bilateral hearing 
loss disability.  The probative value of medical opinions is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  There is no requirement that additional 
evidentiary weight be given to the opinion of a medical 
provider who treats a veteran; courts have repeatedly 
declined to adopt the "treating physician rule." See White v. 
Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

The record includes correspondence, dated in August 2008, 
from S.H., an advanced registered nurse practitioner (ARNP).  
She states, in pertinent part,

[W]hen we first saw [the Veteran] in 2000, he 
already had significant bilateral sensorineural 
hearing loss and it has continued to decrease 5 
to 15 decibels over the past 8 years.  He has 
had minimal loud noise exposure since he was 
discharged from the military.  Based on this, 
his hearing loss is more likely that [sic] not 
due to high intensity noise exposure when he 
was in the U.S. military.  His age is most 
likely contributing to the changes over the 
past several years.  

The Board notes that the nurse practitioner did not address 
the Veteran's exposure to farm equipment (which was noted in 
her previous records), or the Veteran's numerous STRS which 
reflect normal hearing while in service and subsequent to 
separation from active service.  There is no evidence of 
record that the nurse practitioner reviewed any hearing test 
results prior to 2000 (when the Veteran was 73 years old).

The May 2007 VA examination report reflects that the Veteran 
reported that his primary noise exposure came from training 
with various weapons, especially the 50 caliber machine gun.  
He denied occupational noise exposure and recreational noise 
exposure and noted that he retired from a company vice 
presidency position after 42 years.  He reported the presence 
of tinnitus for approximately 20 to 25 years, or 
approximately 1972 to 1997.  The VA examiner reviewed the 
Veteran's claims file, to include his STRs, and his private 
examination reports noted above.  The examiner opined that 
the current bilateral hearing loss and tinnitus are not 
caused by or related to the Veteran's military service.  The 
examiner's rationale was based on the Veteran's in service 
and post active service STRs, to include the 1966 STR, which 
was four years after separation from service and twenty years 
after the claimed ear infection, and which reflects normal 
hearing.  

A January 2009 VA examination report reflects that the 
Veteran averred that his primary military noise exposure 
occurred during his first enlistment from 1944 to 1946.  He 
also reported significant noise exposure from training with 
the 50 caliber machine gun while in the Army Reserves in the 
1960's.  The Veteran denied any occupational or recreation 
noise exposure and any family history of hearing loss.  The 
examiner found bilateral sensorineural type hearing loss at 
all test frequencies form 250 Hz. to 8000 Hz.  The examiner 
opined, in part, as follows:

[The Veteran] did not indicate that there as an 
ear or hearing problem on any of the [STRs].  
There was no medical evidence found in the 
[STRs] that indicated the current hearing loss 
developed while in the service.  It should also 
be noted that the configuration of the current, 
bilateral hearing loss is not consistent with 
one resulting from noise exposure.  A sloping, 
high frequency type hearing loss is most 
commonly associated with noise trauma, not the 
cookie bite configured loss that the Veteran 
demonstrates.  

The Board finds that the VA examiner's opinions have more 
probative value than that of the ARNP.  They provide a 
thorough rationale discussing the specific configuration of 
the Veteran's hearing loss, and reflect consideration of the 
private records, VA records, STRs, and the Veteran's 
averments of a right ear drum rupture and incurrence of 
acoustic trauma. 

The earliest evidence of record of hearing loss disability 
for VA purposes is in 2000.  The earliest evidence of any 
hearing loss being diagnosed is April 1993.  The Board notes 
that this is more than 49 years after the Veteran's exposure 
to acoustic trauma in training and after his alleged right 
ear drum rupture.  Moreover, it is approximately 31 years 
after his separation from service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000.).  

While the Veteran is competent to report having experienced 
diminished hearing since service, the Board does not find 
that his averments in this regard are credible, in light of 
the statements in contrast he provided on multiple occasions 
in proximity to service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral hearing loss disability because the 
third criterion for service connection, competent and 
credible evidence of a nexus between the current disability 
and the in-service disease or injury, has not been met.  

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has tinnitus as due to active 
service.  The Board finds that the first element for service 
connection has been met.  In this regard, the Board notes 
that a January 2000 private medical report, more than six 
years prior to the Veteran filing his claim, notes a report 
of tinnitus.  The Veteran is competent to attest to factual 
matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  

As noted above, the Board concedes that the Veteran was 
exposed to acoustic trauma in service; therefore, the second 
element for service connection has been met. 

The Board finds that the third element for service connection 
has not been met.  While the Veteran is competent to attest 
to having tinnitus, he has not been shown to possess the 
requisite skills or training necessary to be capable of 
making competent etiological opinions.  Espiritu, supra.  
Moreover, the Board finds that any assertions by the Veteran 
as to continuity of symptomatology of tinnitus since service 
are less than credible, due to objective evidence of record 
in contrast, as detailed below.

The first clinical evidence of a report of tinnitus is in 
January 2000, which notes that it was occasional and long 
standing.  The May 2007 VA examination report reflects that 
the Veteran reported constant tinnitus and that the onset of 
tinnitus was approximately 20 to 25 years earlier, or in 1975 
or 1980.  

Additionally, there is no competent clinical evidence of 
record which reflects the Veteran's current tinnitus is due 
to service.  The May 2007 VA examination report, noted above, 
reflects the examiner's opinion that the Veteran's tinnitus 
is not caused by, or related to, the Veteran's military 
service.  The January 2009 VA examination report, noted 
above, reflects the examiner's opinion that the Veteran's 
tinnitus is less likely as not caused by or the result of 
military noise exposure.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for tinnitus because the third criterion for 
service connection, competent and credible evidence of a 
nexus between the current disability and the in-service 
disease or injury, has not been met.  In addition, there is 
no competent credible evidence of continuity of 
symptomatology; to the contrary, the Veteran avers that his 
tinnitus began several years after separation from service.

The Board notes that the Veteran may sincerely believe that 
his tinnitus is causally related to active service.  However, 
the weight of the evidence is against such a finding.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran avers that he has a gastrointestinal disability 
due to active service, to include as due to hookworms and 
amebiosis.  The Board notes that the Veteran had three terms 
of enlistment and also Reserve service.  The Veteran's STRs 
reflect that the Veteran had a hookworm infection in June 
1946, while on active duty, which was asymptomatic in October 
1946 at the time of his report of physical examination for 
separation purposes. 

The Veteran's October 1950 report of medical history reflects 
treatment for hookworms in 1950 by a private doctor.  The 
Veteran reported that he still had gas in his stomach, that 
his stools showed no worms were present, and that he was on 
medication.  An October 1950 report of medical examination, 
prior to the Veteran's second enlistment term, reflects that 
upon clinical evaluation his abdomen and viscera were noted 
to be abnormal.  The medical clinic consult states:

History of hookworms, infestation and possible 
amebiosis.  Patient complains of PPT stools, 
Bloody Diarrhea, Flatulence, Lower abdomen 
cramps.  RUQ Pain, skin disease, Fatigability, 
Tender RLQ, and Hepatomegaly.  Signoidoscope 
reveals superficial erosions and Miliary 
Abscess.  Duration from original diarrhea - 
four years.  Patient was previously treated 
with carbarsone.  Smears - Cysts x T - coli.  
Patient will be treated with stabrine 
carbarsone.  Clearance for active duty is 
given.  He should be re-checked following his 
treatment and again in three months.  

This report was made approximately two months prior to the 
Veteran's November 1950 enlistment.  Thus, it appears that 
although the Veteran was symptom free when he separated from 
the service in October 1946, he had gastrointestinal problems 
in the timeframe between his October 1946 separation and his 
November 1950 reenlistment.  The private doctor records from 
1950 are not associated with the claims file.

Reports of medical examination in September 1951, May 1954, 
and March 1957 reflect that, upon clinical evaluation, the 
Veteran's abdomen and viscera were normal. 

A July 1957 STR, while the Veteran was in the Reserves, 
reflects a handwritten note which states "[I] wonder if [the 
Veteran]was mistreatment [sic] for amebiosis!  There are many 
cysts of G.L [Giardia lamblia] in (unreadable) form which are 
about the size of E. histolytica.  Not experience, the look 
like histolytica."  Another July 1957 STR reflects "loaded 
with Giardia lamblia".

An April 1961 report of medical history reflects that the 
Veteran reported a nervous stomach from October 1960 to 
February 1961 which was treated and dismissed.  The Veteran 
was not on active duty from October 1960 to February 1961.  
The April 1961 report of medical examination reflects that, 
upon clinical evaluation, the Veteran's abdomen and viscera 
were normal.  It is also noted that there was a negative 
stomach x-ray from a private hospital in October 1960.  
Private records from 1960 are not associated with the claims 
file.

A July 1962 report of medical history for separation purposes 
reflects that the Veteran reported intestinal parasites in 
1958 which were treated and dismissed.  The report of medical 
examination reflects that, upon clinical evaluation, the 
Veteran's abdomen and viscera were normal.  Private records 
from 1958 are not associated with the claims file, and the 
Veteran was not on active duty at that time.

An August 1966 report of medical history reflects that the 
Veteran reported a nervous stomach from 1958 to 1959.  The 
April 1961 report of medical examination reflects that, upon 
clinical evaluation, the Veteran's abdomen and viscera were 
normal.  Again, the Veteran was not on active duty in 1958 or 
1959.

A July 1985 private medical report reflects a complaint of a 
lot of belching.  It was noted that his bowels were okay with 
one to two stools a day, with one real loose stool a week and 
no rectal bleeding but anal itching after stool. 

A private medical record dated in October 1994 reflects a 
history of stomach ulcers. 

The Board finds that any private records from 1950, and from 
1958 to February 1961, which reflect parasites, a nervous 
stomach, stomach ulcers, or other gastrointestinal problems, 
may be helpful in adjudicating the claim.  Therefore, the RO 
should attempt to obtain them if the Veteran provides 
relevant information regarding the records. 

A January 2009 VA examiner opined that it is less likely as 
not that the Veteran's GERD is related to hookworm and 
amebiosis.  The examiner noted that she found no support on 
review of the literature that GERD is a long-term sequelae 
of GI parasitosis.  The examiner noted that whether the 
Veteran still had parasites should be apparent after a 
colonoscopy but that records of a private colonoscopy were 
not available.  The Board finds that records of a 
colonoscopy may be useful.  

The examiner also noted that it is difficult to say if the 
Veteran's complaints in August 1966 of frequent indigestion, 
stomach, liver or intestinal problems represent early 
manifestation of his current condition.  In this regard, the 
Board notes that the Veteran had reported stomach problems 
from 1958 to 1959 and from October 1960 to February 1961.  
The record reflects that the Veteran was not on active duty 
at this time.  

A January 2009 VA Gastroenterology consult record states that 
the clinician has not found any association with parasitic 
infection; however, the clinician also noted that he needed 
more information before being able to provide a "good 
opinion" as to the relationship, if any, between IBS and a 
parasitic infection.  A February 2009 VA addendum to the 
report states "IBS symptoms can have after GI infections, 
but no way to prove."  The Board finds that this statement 
needs clarification.  Specifically, it is unclear as to 
whether the clinician meant that IBS symptoms can occur after 
a GI infection or if a GI infection can occur after IBS.  In 
addition, a clinician's opinion as to whether the Veteran has 
a current gastrointestinal disability, to include IBS, and 
whether it is less likely than not that the Veteran's 
gastrointestinal disability is related to his parasitic 
infection in 1946 is warranted.  The clinician should 
reconcile his or her opinion with the opinion of the January 
2009 examiner which noted that there was no support on review 
of the literature that IBS is long term sequelae of GI 
parasitosis.  In addition, the clinician should reconcile his 
or her opinion with the July 2008 opinion by Dr. P.H. in 
which he stated that it is possible that some of the 
Veteran's symptoms may be related to scarring from his 1946 
illness. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for a 
gastrointestinal disorder, to include IBS 
and parasites, and to include treatment 
from 1950 to present.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, to include any private colonoscopy 
records.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

2.  Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.  If the 
clinician determines that an examination 
of the Veteran is warranted, schedule the 
Veteran for such an examination to include 
all necessary diagnostic tests, to include 
a colonoscopy upon the Veteran's consent.  
The clinician should report all clinical 
manifestations in detail.

3.  The clinician is asked to opine as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran has a gastrointestinal disability, 
however diagnosed, and if so, whether any 
such disability is causally related to the 
Veteran's active service, and to which 
period of active service. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician's opinion should 
discus the January 2009 VA opinion and the 
July 2008 private medical opinion of Dr. 
P.H. 

4.  Thereafter, adjudicate the issue of 
entitlement to service connection for a 
gastrointestinal disability.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and her representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


